Citation Nr: 9906329	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-20 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 23, 1997, 
for the granting of a 50 percent disability evaluation for a 
generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
September 1967, and from December 1968 to May 1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  A claim for an increased evaluation was not received 
before April 1997.  Evidence suggesting that the veteran's 
psychiatric condition was 50 percent disabling was not 
received until April 23, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 23, 
1997, for the granting of a 50 percent disability evaluation 
for a generalized anxiety disorder have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 1993, the veteran submitted a VA Form 21-526, Veteran's 
Application for Compensation or Pension.  On that form, he 
requested service connection for "nerves, acute anxiety, and 
depression (PTSD).  The application was received at the RO on 
March 31, 1993; the application was the first item received 
by the RO from the veteran since April 1987.  

As a result of his application for benefits, the veteran 
underwent a psychiatric examination in August 1993.  Upon 
completion of the examination, the examiner wrote:

This patient has symptoms consistent with 
generalized anxiety disorder.  He reports 
signs and symptoms consistent with panic 
disorder while in the military and it 
would seem that the military did 
exacerbate his anxiety disease to the 
degree of creating a panic disorder.  The 
patient does not exhibit symptoms 
consistent with panic disorder at this 
time but does show a high degree of 
anxiety and poor concentration which 
would interfere with his inability to be 
gainfully employed.

He was diagnosed as having a generalized anxiety disorder 
with obsessive compulsive features.

The RO initially denied the veteran's claim for service 
connection, but the veteran appealed to the Board for review.  
In February 1997, the Board granted service connection for a 
generalized anxiety disorder, and the case was returned to 
the RO for the awarding of a disability evaluation and the 
assignment of an effective date.  Board Decision, February 
19, 1997.  Additional medical documents were obtained, and 
upon reviewing all of the evidence, the RO granted a 10 
percent disability rating pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 9400.  The effective date of the rating was 
March 31, 1993 - the date that the original claim was 
received by the RO.  VA Form 21-6796, Rating Decision, March 
17, 1997.  

The veteran was notified of the rating action.  Letter to the 
veteran, April 2, 1997.  Three weeks later, the veteran 
underwent a VA medical examination.  Psychiatric Exam, April 
23, 1997.  The examiner noted the following:

The patient is a 49-year-old white, 
married male, who presents with symptoms 
consistent with DSM4 criteria for 
generalized anxiety disorder.  The 
patient has periods of depression as well 
but does not meet DSM4 criteria for major 
depressive disorder.  This appears to be 
most likely related to his anxiety.  The 
patient also had significant obsessive 
compulsive personality disorder under 
AXIS II, and this along with his 
generalized anxiety disorder has caused 
significant occupational dysfunction.  
The patient has not been able to hold a 
job longer than ten months since 
discharge from the military, and this 
appears to be quite debilitating to him.  
He has been able to maintain a long-term 
marriage with his wife, who appears to be 
quite supportive and does have some 
friends, but has had a great deal of 
difficulty maintaining a job.

DIAGNOSES:
AXIS I	Generalized anxiety disorder.

....

AXIS V	His current Global Assessment 
of Functioning is a 55.

The examination results were forwarded to the RO, which, in 
turn, awarded a 50 percent disability rating.  VA Form 21-
6796, Rating Decision, April 30, 1997.  The effective date of 
the 50 percent disability evaluation was April 23, 1997 - the 
date of the examination.  

The veteran was notified of the decision, and he expressed 
disagreement with the effective date of the award.  He said 
that the effect date of the award should be the date the RO 
received his claim - March 31, 1993.

The governing statutory and regulatory provisions expressly 
stipulate that the effective date for the granting of 
disability compensation is the day following separation from 
active service or the date that the entitlement arose if the 
claim is received one year after separation from service.  
When a claim is received more than one year after the date of 
service separation, the effective date for the granting of 
disability benefits is the later of the dates that the claim 
was received or that entitlement arose.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).  
Moreover, if the claim is one that has been reopened, the 
effective date of the award will be the date of the receipt 
of the claim or the date that the entitlement arose, 
whichever is later, except as provided by 38 C.F.R. 
§ 20.1304(b)(1) (1998) [good cause].

The veteran's desire for an earlier effective date is 
understandable, but there is no legal support for his 
position.  The governing statutory and regulatory provisions 
expressly stipulate that the effective date for the granting 
of disability compensation is the day following separation 
from active service or the date that the entitlement arose if 
the claim is received one year after separation from service.  
When a claim is received more than one year after the date of 
service separation, the effective date for the granting of 
disability benefits is the later of the dates that the claim 
was received or that entitlement arose.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).

In March 1997, the veteran was awarded a 10 percent 
disability rating for his mental disorder.  He was notified 
of this award but did not appeal this rating decision.  
Therefore, when he underwent a medical examination in April 
1997 and the results were forwarded to the RO, this process 
would be considered a reopened claim and, as such, subject to 
the regulations, cited above.  If, in April 1997, evidence in 
the file within the year preceding that date showed that his 
condition had deteriorated, the effective date of the 
increased rating could have been the date that deterioration 
became apparent, but there is no such evidence.  The decision 
to grant an increased rating was based on medical evidence 
that became available in April 1997 and thereafter.  Thus, 
the earliest possible effective date is the date of the newly 
received medical evidence - that of April 23, 1997.  


ORDER

Entitlement to an effective date earlier than April 23, 1997, 
for the granting of a 50 percent disability evaluation for a 
generalized anxiety disorder is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

- 4 -


- 1 -


